     Case 1:19-cv-01724-DAD-EPG Document 28 Filed 04/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CLARENCE LONELL ROBERSON,                         Case No. 1:19-cv-01724-DAD-EPG (PC)
12                       Plaintiff,
13           v.                                         ORDER DIRECTING CLERK OF COURT TO
                                                        SERVE PLAINTIFF WITH A COPY OF (1)
14    SECOND WATCH SGT., et al.,                        THE FINDINGS AND
                                                        RECOMMENDATIONS RECOMMENDING
15                       Defendants.                    THAT PLAINTIFF’S MOTIONS FOR
                                                        INJUNCTIVE RELIEF BE DENIED (ECF NO.
16                                                      25) AND (2) THIS ORDER
17                                                      ORDER DIRECTING PLAINTIFF TO
                                                        CONFIRM CURRENT ADDRESS
18

19          Plaintiff Clarence Lonell Roberson (“Plaintiff”) is a state prisoner proceeding pro se and

20   in formal pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.

21          On April 2, 2021, the Court entered findings and recommendations recommending that

22   Plaintiff’s motions for an order prohibiting him from being transferred to Kern Valley State

23   Prison (“KVSP”) be denied. (ECF No. 25.) The Clerk of Court served Plaintiff with a copy of the

24   findings and recommendations at his address of record, Salinas Valley State Prison, PO Box

25   1050, Soledad, CA 93960-1050. However, Plaintiff’s motion filed on March 5, 2021 indicated

26   that he had been transferred to KVSP and listed “Clarence Roberson, P.O. Box 5103, Delano, CA

27   93216” in the upper left corner. (ECF No. 21.)

28   ///
                                                        1
     Case 1:19-cv-01724-DAD-EPG Document 28 Filed 04/09/21 Page 2 of 2


 1          In an abundance of caution, the Court will direct the Clerk of Court to serve a copy of the

 2   Court’s findings and recommendations entered on April 2, 2021, and this order on Plaintiff at the

 3   address listed in his motion filed on March 5, 2021. Objections to the findings and

 4   recommendations, if any, will be due within twenty-one (21) days of service. Additionally, the

 5   Court will direct Plaintiff to respond to this order and confirm his current address or file a change

 6   of address within twenty-one (21) days of service.

 7          Accordingly, IT IS HEREBY ORDERED that:

 8          1. The Clerk of Court is respectfully directed to serve Plaintiff with a copy of (1) the

 9               Court’s findings and recommendations entered on April 2, 2021 (ECF No. 25) and (2)

10               this order by U.S. mail to Clarence Lonell Roberson K-37334, P.O. Box 5103, Delano,

11               CA 93216; and
            2. Plaintiff shall respond to this order within twenty-one (21) days from the date of
12
                 service confirming his current address or filing a change of address.
13

14   IT IS SO ORDERED.

15
        Dated:     April 9, 2021                                /s/
16                                                      UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
